              Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 1 of 8




1    GUTRIDE SAFIER LLP
     Adam J. Gutride (State Bar No. 181446)
2    Seth A. Safier (State Bar No. 197427)
     Marie A. McCrary (State Bar No. 262670)
3    Anthony Patek (State Bar No. 228964)
     100 Pine Street, Suite 1250
4    San Francisco, California 94111
     Telephone: (415) 639-9090
5    Facsimile: (415) 449-6469
     adam@gutridesafier.com
6    seth@gutridesafier.com
     marie@gutraidesafier.com
7    anthony@gutridesafier.com
8    Matthew T. McCrary (admitted pro hac vice)
9    265 Franklin St, Suite 1702
     Boston, MA 02110
10   matt@gutridesafier.com

11   MIGLIACCIO & RATHOD LLP
     Nicholas Migliaccio, admitted pro hac vice
12   Jason Rathod, admitted pro hac vice
     Esfand Nafisi (State Bar No. 320119)
13   388 Market Street, Suite 1300
     San Francisco, CA 94111
14   Telephone: (202) 470-3520
     Facsimile: (202) 800-2730
15   nmigliaccio@classlawdc.com
     jrathod@classlawdc.com
16   enafisi@classlawdc.com
17   (additional counsel on signature page)
     Attorneys for Plaintiffs
18
                                       UNITED STATES DISTRICT COURT
19                                    NORTHERN DISTRICT OF CALIFORNIA
20
      IN RE: JUUL LABS, INC. PRODUCT                    CASE NO. 3:18-cv-02499-WHO
21    LITIGATION
                                                        PLAINTIFFS’ JOINT DISCOVERY
22                                                      LETTER RE: ALTRIA-RELATED
                                                        DOCUMENTS
23
                                                        Honorable William H. Orrick
24
25
26
27
28

     Joint Discovery Ltr re: Altria-Related Documents
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 2 of 8




         Plaintiffs submit this discovery dispute letter over the objection of Defendant JUUL Labs, Inc.
(“JLI”), seeking clarification of whether JLI must produce all Altria-related documents it has already
produced to government entities. Plaintiffs served requests for production of documents produced to the
government investigators (RFP 7) and related to cigarette company investments in JUUL (RFP 9) on
September 13, 2018. The parties met and conferred in person in December 2018. The parties submitted a
Joint Discovery Letter in this case on May 28, 2019. (ECF 114) On June 12, 2019, the Court ordered
discovery to proceed but did not rule on the Joint Discovery Letter. (ECF 128) Plaintiffs also served an
RFP directed to communications with Altria (RFP 77) on June 6, 2019. The parties met and conferred
in person again on August 1, 2019, but they disagree about whether they met and conferred in person
regarding the subject of the instant dispute in accordance with the Court’s standing orders.
         Plaintiffs’ Position: On August 1, the parties met and conferred on JUUL’s failure to produce
all documents it previously produced to government investigators. Plaintiffs position then and now is
that all such documents are relevant; government entities are investigating the exact same claims at issue
in this case, therefore JUUL should provide every document it turned over in response to those investi-
gations. JUUL disagrees, contending that it produced to government investigators documents relating to
Altria, which JUUL contends are irrelevant here. As outlined below, those documents are clearly rele-
vant. JUUL now claims the parties have not met and conferred on this issue, which is nonsense. Not on-
ly did Plaintiffs present the same arguments at the August 1st meet and confer as presented here, but this
issue overlaps with the May 28, 2019 joint discovery letter for which the parties met and conferred in
December of last year. JUUL’s unilateral assertion that no meet and confer took place is just the latest in
a series of tactics to delay producing these documents. This must stop. The dispute is ripe for resolution
now.
         JUUL, which has not produced a single document since this Court ordered discovery to proceed,
refuses to simply turn over the documents it has already produced to government investigators—
approximately 55,000 documents according to Congress. See https://oversight.house.gov/sites/dem-
ocrats.oversight.house-.gov/files/Supplemental%20Memo.pdf. The government entities are investigating
the same basic allegations asserted in this case (i.e., that JUUL copied Big Tobacco’s unconscionable
youth marketing techniques), and their document requests mirror Plaintiffs’ RFPs. As such, everything

Joint Discovery Ltr re: Altria-related Docs     1
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 3 of 8




JUUL determined was relevant there is relevant here.
         JUUL argues that it produced documents to investigators relating to Altria that are irrelevant be-
cause Plaintiffs assert no claims against Altria, which is not a party. Nevertheless, the Complaint explic-
itly alleges that JUUL obtained funding and advice from Big Tobacco companies including Altria—f/k/a
Phillip Morris, owner of the Marlboro cigarette and a 35% stake in JUUL—in an attempt to side-step
regulations and laws limiting marketing by Big Tobacco, so that JUUL could penetrate the youth market
using the same marketing techniques Altria previously perfected. See CAC, ¶¶ 6; 12-21; 85-86; 97-98;
112-120; 128; 235; 290-94. Plaintiffs further allege that JUUL used Altria marketing strategies, and that
Altria’s ownership stake in JUUL was designed to give Altria access to JUUL social media metrics, sur-
vey data, and other information about the youth market for ENDS. These allegations explicitly place
JUUL’s coordination of its marketing practices with Altria within the ambit of this lawsuit, making re-
quests for Altria-related documents reasonable. Simply put, JUUL’s collaboration with Altria is discov-
erable. Moreover, documents Congress made public from the government investigations indisputably
support Plaintiffs allegations. For example, one document is a JUUL email admitting that JUUL’s
“youth prevention” activities parallel those of Philip Morris (i.e., Altria), i.e. where JUUL would enter
schools and market to kids under the guise of public health concerns. See JLI-HOR_00157718,
https://oversight.house.gov-/sites/democrats.oversight.house.gov/files/JLI-HOR-00153200_Redacted.-
pdf). Other documents show that JUUL not only tapped into Altria’s “know how” by consulting with
Altria employees on these topics, but even hired former Altria employees to conduct its “youth preven-
tion” and public relations efforts—conduct that Altria is forbidden to undertake for itself by the Master
Settlement Agreement.
         Further, JUUL’s artificial distinction between this lawsuit and parallel government investigations
not only suppresses relevant information, but delays production of other responsive documents. It should
be very simple and fast for JUUL to produce documents it has already provided to investigators; JUUL
need only turn over to Plaintiffs what it has already assembled and reviewed. Instead, since JUUL
claims it must withhold what it deems to be “irrelevant” Altria-related documents, JUUL is re-reviewing
and re-culling everything it previously produced. So, although JUUL has said it is almost ready to pro-
duce 10,000 documents it gave government investigators, that still leaves unproduced 45,000 documents

Joint Discovery Ltr re: Altria-related Docs      2
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 4 of 8




JUUL already vetted and produced in investigations into the same conduct alleged here.
         JUUL’s suppression of evidence of its relationship with Altria already produced to government
investigators is unreasonable. Plaintiffs’ respectfully ask the Court to order JUUL to produce to Plain-
tiffs immediately all documents responsive to RFP 7 (documents produced to government investigators)
that are also responsive to RFPs 9 (docs re: tobacco company investments in, advice to, and collabora-
tions with JUUL) and 77 (communications with Altria). Plaintiffs reserve the right to pursue further Al-
tria documents at a later date.
         Defendant’s Position: Plaintiffs’ letter greatly mischaracterizes the facts, and this issue is not
yet ripe for review because Plaintiffs’ counsel has refused to properly meet and confer on it. During Ju-
ly 2019, JLI not only responded to interrogatories as well as nearly 200 requests for production, but also
worked to negotiate a stipulation with Plaintiffs’ counsel to facilitate an expedited production of the por-
tion of the documents JLI had produced to government entities that were also relevant and appropriate to
be produced in this case. Plaintiffs’ counsel continually changed positions with respect to the proposed
stipulation, leading to a meet-and-confer on August 1 to try to clarify Plaintiffs’ demands and see if the
parties could reach resolution on the proposed stipulation. The meet-and-confer was successful and the
parties submitted a joint stipulation on August 6, 2019. Dkt. 133.
         Plaintiffs’ discovery letter here misrepresents the meet-and-confer session on August 1. The
meet-and-confer session was focused on the terms of the stipulation, which ultimately were agreed upon
by the parties. The only reference to Altria in that meet-and-confer came in response to a request by
Plaintiffs’ counsel for an example of a type of document that may have been produced to some govern-
ment entity that would not be relevant to plaintiffs’ claims in In re JUUL, and JLI’s counsel offered that
some documents relating to Altria would likely not be relevant to the Plaintiffs’ claims in In re JUUL.
However, counsel for JLI also repeatedly cautioned during the August 1 discussion that we would need
to review the subject matter of the various productions to government entities and consult further with
our client before we could firmly identify specific categories of documents that JLI had produced to
state and federal governmental entities and had not produced in In re JUUL. That said, JLI has offered
to meet and confer with Plaintiffs with respect to “Altria-related” documents as early as tomorrow, Au-
gust 20, but Plaintiffs insist on proceeding with this letter today.

Joint Discovery Ltr re: Altria-related Docs       3
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 5 of 8




         Plaintiffs’ discovery letter also ignores the stipulation filed on August 6. Dkt. 133. The stipula-
tion, subject to approval by the Court, provides a procedure for JLI’s production of documents previous-
ly produced to state and federal government entities: any such documents may be produced by JLI on an
expedited basis without a confidentiality review within 33 days after entry of the order approving the
stipulation (including at least 10,000 documents within four business days after entry of the order), and
JLI would provide Plaintiffs a general description of any categories of documents produced to federal
and state entities on or before August 1, 2019 that JLI has not also produced in this matter. Dkt. 133.
JLI advised Plaintiffs that it is prepared to produce tens of thousands of documents once the stipulation
is approved by the Court.
         Plaintiffs now bring this letter brief as an end-run around the procedure they just agreed to in the
stipulation submitted to this Court. Plaintiffs cite no special urgency, and there is no discovery cut-off
or other immediate deadline in this case. Nor do Plaintiffs even make clear what they want from this
letter brief. Plaintiffs have not clarified their request, but based on their latest draft, it appears that Plain-
tiffs now seek all “Altria-related” documents produced to government entities, whatever that may mean.
         Turning to the merits of Plaintiffs’ letter, Plaintiffs’ RFP No. 7 seeks all documents relating to
“any past or present local, state, or federal inquiry or investigation” related to JUUL products or ENDS
generally, including “any criminal investigations, civil investigations and/or any other inquiry,” with no
time limitations. JLI agreed to produce documents submitted to government entities regarding issues
that are relevant to the issues in this case. Plaintiffs, however, refuse to cabin their requests to relevance
and instead demand to receive all documents produced to any government entity at any time regarding
any issue. Plaintiffs’ requests are unreasonable, contravene Rule 26, and should be denied.
         With respect to Altria, Plaintiffs do not, and cannot, show that documents and communications
related to Altria’s minority investment in JLI in December 2018 have any bearing on the issues in this
case, or that the investment is relevant to the claims of the 44 individual named plaintiffs, who allegedly
started using JUUL products before the investment even occurred. Altria is not a defendant in this law-
suit, nor have Plaintiffs alleged any conspiracy claims regarding Altria. Rather, Plaintiffs allege in pass-
ing, and in completely conclusory fashion, that JLI “adopted the same themes used by . . . Big Tobacco”
and that Altria’s minority investment in JLI somehow suggests that JLI’s “[g]oal [w]as [a]lways [a]bout

Joint Discovery Ltr re: Altria-related Docs         4
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 6 of 8




[i]ncreasing the [r]ates of [n]icotine [a]ddiction.” Dkt. 82 (CAC) ¶¶ 85, 290–294. Contrary to Plain-
tiffs’ assertions above, the CAC does not allege that JLI and Altria “coordinated” marketing efforts pri-
or to Altria’s investment in the company in late 2018. See CAC ¶¶ 112-120 (allegations regarding the
2015 JUUL launch campaign, making no mention of Altria). Further, apart from being irrelevant, Plain-
tiffs’ request is vastly overbroad. As drafted, Plaintiffs’ request would sweep in all documents and
communications involving any JLI personnel related in any way to Altria, including corporate due dili-
gence and other transactional documents that have absolutely nothing to do with this case. Plaintiffs are
not entitled to this information and cannot show that its production is “proportional to the needs of the
case.” Fed. R. Civ. P. 26(b)(1). Of course, JLI does not maintain that a communication with Altria is
necessarily exempt from production here; if a communication with Altria falls within the proper re-
sponse to another request for production, that document would be produced like other documents re-
sponsive to that request.
         JLI requests that this Court deny the relief requested here by Plaintiffs. The parties should see
through the procedure they just agreed to in the joint stipulation. After JLI completes its obligations un-
der the stipulation, the parties may meet and confer regarding any remaining disputes and then present
any such disputes to this Court for resolution.




         Dated: August 19, 2019                              GUTRIDE SAFIER LLP
                                                      /s/ Anthony J. Patek/
                                                      Adam J. Gutride
                                                      Seth A. Safier
                                                      Marie A. McCrary
                                                      Anthony J. Patek
                                                      100 Pine Street, Suite 1250
                                                      San Francisco, California 94111
                                                      Matthew T. McCrary, admitted pro hac vice
                                                      265 Franklin St, Suite 1702
                                                      Boston, MA 02110

Joint Discovery Ltr re: Altria-related Docs       5
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 7 of 8




                                                  MIGLIACCIO & RATHOD LLP
                                                  Nicholas Migliaccio, admitted pro hac vice
                                                  Jason Rathod, admitted pro hac vice
                                                  Esfand Nafisi (State Bar No. 320119)
                                                  412 H Street NE, Suite 302
                                                  Washington, D.C. 20002
                                                  BERGER MONTAGUE, P.C.
                                                  Sherrie R. Savett, pro hac vice forthcoming
                                                  Russell D. Paul, admitted pro hac vice
                                                  Neil Makhija, admitted pro hac vice
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, PA 19103
                                                  Tel.: (215) 875-3000
                                                  Fax: (215) 875-4604
                                                  Email: ssavett@bm.net
                                                  Email: rpaul@bm.net
                                                  Email: nmakhija@bm.net
                                                  Attorneys for Plaintiffs


                                                  Attorneys for Plaintiffs

                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  /s/ G. Charles Nierlich
                                                  G. Charles Nierlich
                                                  Austin v. Schwing
                                                  Joshua D. Dick
                                                  Peter C. Squeri
                                                  Kelsey J. Helland
                                                  555 Mission Street, Suite 3000
                                                  San Francisco, CA 94105-0921
                                                  Telephone:      415.393.8200
                                                  Facsimile:      415.393.8306
                                                  aschwing@gibsondunn.com
                                                  jdick@gibsondunn.com
                                                  psqueri@gibsondunn.com
                                                  khelland@gibsondunn.com

                                                  Counsel for Defendant




Joint Discovery Ltr re: Altria-related Docs   6
          Case 3:18-cv-02499-WHO Document 137 Filed 08/19/19 Page 8 of 8




                                          Local Rule 5-1(i)(3) Certification
         I, Anthony J. Patek, attest that I have received authority from each other signatory to file this
document.
                                                   GUTRIDE SAFIER LLP
                                                   /s/ Anthony J. Patek
                                                   Anthony J. Patek
                                                   Counsel for Plaintiffs




Joint Discovery Ltr re: Altria-related Docs           7
